DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 08/22/2022 in which claims 1, 15 and 18 have been amended, claims 4, 5, and 20 have been cancelled, claims 21-23 have been added and entered of record.
Claims 1-3, 6-19, and 21-23 are pending for examination.

Drawings
The Drawings filed on 09/28/2020 are accepted for examination.

Response to Arguments
Applicant’s arguments on pages 9-11 of the Amendment with respect to the amended independent claims 1, 15 and 18 have been fully considered and persuasive, therefore the rejections to the claims are withdrawn.

Allowable Subject Matter
Claims 1-3, 6-19, and 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 1, the prior arts of record do not teach or suggest the claimed invention having “distinguish between said first load and a first fault across the first wire pair or between said second load and a second fault across the second wire pair based on the deterministic pattern; 
pull down a voltage on the positive wire or the negative wire of the single wire pair in a defined pattern to signal power is desired at the input; and 
enable power over the first wire pair of said first output or over the second wire pair of said second output in response to load detection, load authentication, and load distinguishing at said first output or said second output”, and a combination of other limitations thereof as recited in claim 1.
Regarding independent claim 15, the prior arts of record do not teach or suggest the claimed invention having “pulling down a voltage on the positive wire or the negative wire of the single wire pair in a defined pattern to signal power is desired at the input; 
detecting a first load across a first wire pair of a first output at the T-adapter; 
authenticating the first load by detecting a deterministic pattern at the first output; 
distinguishing between the first load and a first fault across the first wire pair based on the deterministic pattern; 
transmitting the power and data over the first wire pair of said first output; detecting a second load across a second wire pair of a second output at the T-adapter; 
authenticating the second load by detecting the deterministic pattern at the second output; 
distinguishing between the second load and a second fault across the second wire pair based on the deterministic pattern, and a combination of other limitations thereof as recited in claim 15.
Regarding independent claim 18, the prior arts of record do not teach or suggest the claimed invention having “wherein the first T-adapter comprises a controller for detecting the first powered device at the corresponding first output of the first T-adapter and transmitting the power and data over the first wire pair to the first powered device, for authenticating the first powered device by detecting a deterministic pattern at the corresponding first output, for distinguishing between the first powered device and a first fault across the corresponding first output of the first T-adapter, for pulling down a voltage on the positive wire of the single wire pair in a defined pattern to verify a load to an upstream adapter, and for distinguishing between a second fault across the corresponding second output of the first T-adapter and the subsequent T-adapter downstream of the first T-adapter or the second powered device at the corresponding second output of the first T-adapter and transmitting the power and data over the second wire pair to the subsequent T-adapter downstream of the first T-adapter or the second powered device”, and a combination of other limitations thereof as recited in claim 18.
Regarding dependent claims 2, 3, 6-14, 16-17, 19, and 21-23, the claims have been found allowable due to their dependencies to claims 1, 15, and 18 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836